DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements submitted on 03/04/2021 and 08/27/2021 have been considered and made of record by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 04/22/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Pratt on 04/22/2022.
The application has been amended as follows: 
In claim 1, last line, “in the sequence, and α is a fixed value in radians” is replaced by in the sequence, α is a fixed value in radians, and N is an integer equal to or greater than 2
In claim 2, last line, “in steps of 1, and α is a fixed value in radians” is replaced by in steps of 1, α is a fixed value in radians, and N is an integer equal to or greater than 2
In claim 3, last two lines, “and i is an integer repeating a sequence from 0 to N-1 and incrementing in steps of 1 in the sequence” is replaced by i is an integer repeating a sequence from 0 to N-1 and incrementing in steps of 1 in the sequence, and N is an integer equal to or greater than 2
In claim 4, last two lines, “and i is an integer repeating a sequence from 0 to N-1 and incrementing in steps of 1 in the sequence” is replaced by i is an integer repeating a sequence from 0 to N-1 and incrementing in steps of 1 in the sequence, and N is an integer equal to or greater than 2
Allowable Subject Matter
Claims 1-4 are allowed. The following is an examiner’s statement of reasons for allowance: 
As to claim 1, a comprehensive search of prior art of record failed to show either alone or in combination a circuitry that controls generating control information indicating a first scheme or a second scheme, and generating one or more OFDM signals by using the first scheme or the second scheme, wherein the first scheme changes phases regularly on an equation 1 and the second scheme uses fixed phases.
As to claim 2, a comprehensive search of prior art of record failed to show either alone or in combination a circuitry that controls receiving control information indicating a first scheme or a second scheme, and receiving one or more OFDM signals using the first scheme or the second scheme; and demodulating the one or more OFDM signals based on the control information; wherein the first scheme changes phases regularly on an Equation 1 and the second scheme uses fixed phases.
As to claim 3, a comprehensive search of prior art of record failed to show either alone or in combination an integrated circuit comprising: circuitry, which in operation, controls: circuitry which, in operation, generates control information indicating a first scheme or a second scheme, and generates precoded signals of Z1(i) and Z2(i) by using the first scheme or the second scheme, and a transmitter which, in operation, transmits the control information and the precoded signals, wherein the first scheme changes phases regularly according to i and the second scheme uses fixed phases, and wherein, in the first scheme, Z1(i) is generated by adding modulated signals of S1(i) and S2(i), Z2(i) is generated by adding a first rotated signal rotating a phase of the S1(i) by a first phase and a second rotated signal rotating a phase of the S2(i) by a second phase, i is an integer repeating a sequence from 0 to N-1 and incrementing in steps of 1 in the sequence, and N is an integer equal to or greater than 2.
As to claim 4, a comprehensive search of prior art of record failed to show either alone or in combination an integrated circuit comprising: circuitry, which in operation, controls: receiving control information indicating a first scheme or a second scheme, and receiving precoded signals of Z1(i) and Z2(i) by using the first scheme or the second scheme, demodulating the control information and the precoded signals, wherein the first scheme changes phases regularly according to i and the second scheme uses fixed phases, and wherein, in the first scheme, Z1(i) is generated by adding modulated signals of S1(i) and S2(i), Z2(i) is generated by adding a first rotated signal rotating a phase of the S1(i) by a first phase and a second rotated signal rotating a phase of the S2(i) by a second phase, i is an integer repeating a sequence from 0 to N-1 and incrementing in steps of 1 in the sequence, and N is an integer equal to or greater than 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US 7,065,156), (2011/0261894), (US 2011/0170631), and (US 2011/0170627).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632